Per Curiam.

In a summary proceeding for nonpayment of rent in the Municipal Court of the City of New York, although section 1425 of the Civil Practice Act permits a tenant to interpose in his answer an equitable defense, there is no jurisdiction in the court in summary proceedings to adjust the equities of the parties as to title. (Blumenauer v. Richelson, 219 App. Div. 462; Jones v. Gianferante, 305 N. Y. 135.)
The final order should be therefore modified by striking therefrom “ that the premises in question consisting of ground lots and not the structures erected thereon, and used only for summer occupancy are exempt from rent control under Sec. 10, subd. 3 of the Rent and Eviction Regulations and the landlord is free to raise the rents ”, and as modified the final order is affirmed, with $25 costs to appellants as of one appeal.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final order modified, etc.